Citation Nr: 0901976	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
strain (also claimed as degenerative changes of the spine). 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to cervical strain.  

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to November 
1969 and additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and October 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

Below, the Board reopens the claim of entitlement to service 
connection for back strain and REMANDS these claims to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1990 decision, the Board denied service 
connection for a chronic back disorder.  

2.  The evidence received since the July 1990 Board decision 
is neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claim of entitlement to 
service connection for back strain.  


CONCLUSIONS OF LAW

1.  The July 1990 Board decision is final.  38 U.S.C.A. § 
4004(b) (1982); 38 C.F.R. § 19.104 (1986).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for back strain.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

A.  Duty to Notify

In a June 2006 letter, the RO advised the veteran of the 
information and evidence necessary to substantiate his claim 
of entitlement to service connection for hypertension 
secondary to cervical strain.  This letter informed the 
veteran what evidence VA would be responsible for obtaining  
and what evidence VA would assist him in obtaining.  The June 
2006 letter also advised how effective dates and disability 
ratings are determined.  

The Board finds that the duty to notify has been satisfied 
with respect to the veteran's claim of entitlement to service 
connection for hypertension.  

II.  Analysis of Claims

The RO previously denied service connection for back strain 
in a May 1987 rating decision.  

The claim of entitlement to service connection for back 
strain was previously denied in  a May 1987 rating decision.  
The RO determined that the evidence did not show that the 
claimed condition was incurred in or caused by service.  The 
veteran appealed the May 1987 rating decision to the Board.  
A July 1990 Board decision denied service connection for a 
chronic back disorder.  The Board found that the evidence 
failed to show a chronic back disorder.  The Board noted that 
the veteran was treated for back pain in 1969 and during 
National Guard service in 1980 but determined that the 
episodes of back pain were acute and transitory and resolved 
without residual disability.  The evidence of record at the 
time of the Board's decision included service treatment 
records, a report of a VA examination dated in 1970, post-
service VA and private medical records and a transcript of an 
RO hearing and statement submitted by the veteran.  

Generally, a claim which has been denied in a decision of the 
Board may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. 
§ 7104(b).  However, under 38 U.S.C.A. § 5108, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

In September 2006, the veteran sought to reopen the claim of 
entitlement to service connection for back strain.

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue, 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence received since the prior final denial includes 
VA and private medical records, reserve service treatment 
records, written statements submitted by and on behalf of the 
veteran and a transcript of videoconference hearing held 
before the Board in December 2008.  

The VA and private medical records received since the prior 
denial of service connection show that the veteran has been 
treated for backache. 

An April 2007 statement from the veteran's mother, who is a 
registered nurse, noted that the veteran's back pain causes 
difficulty with daily activities.  At the Board hearing, the 
veteran testified that he received post-service treatment VA 
and private medical treatment for back pain.     

The Board finds that the evidence submitted since the prior 
final denial of service connection for a back condition is 
both new and material.  The evidence is new because it was 
not previously submitted to agency decisionmakers and is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial.  This evidence is 
also material because, by itself or when considered with the 
evidence previously of record, it relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for back strain and raises a reasonable 
possibility of substantiating that claim.   This evidence 
demonstrates current treatment for back pain.  Such evidence 
was lacking at the time of the Board's prior denial of 
service connection for back strain.   

Having concluded that new and material evidence has been 
received, the Board may proceed to reopen the veteran's claim 
for service connection for back strain.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for back strain is 
reopened.  


REMAND

Additional development is necessary before these claims can 
be decided.  

As noted previously, the duty to notify under the VCAA 
requires VA to notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence that is necessary to substantiate the claim.  When 
VA receives a complete or substantially complete application, 
it will notify the claimant of any information and medical or 
lay evidence that is necessary to substantiate the claim.  VA 
will inform the claimant which information and evidence, if 
any, the claimant is to provide to VA and which information 
and evidence, if any, that VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2008).  The veteran has not been provided 
with the requisite notice.  Accordingly, on remand, the AMC/ 
RO should send the veteran a letter advising him of the 
information and evidence required to substantiate his claim 
for service connection for back strain.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred in or aggravated by the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R.
§ 3.6(a) (2008).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2008), a medical examination or medical opinion 
is deemed necessary if the following criteria are met: (1) 
The record does not include sufficient competent medical 
evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (3) The record establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.

Additionally, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in a claim for service connection, VA must provide a 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

With respect to the veteran's claim for service connection 
for back strain, service treatment records show that veteran 
reported low back pain in March 1969.  An impression of back 
strain was noted.  Service treatment records further indicate 
that the veteran reported back pain during annual training in 
July 1980.  A diagnosis of lumbar strain was noted.  An 
examination is necessary to determine whether the veteran a 
current back disability is related to the back pain that was 
noted during service.  

The veteran claims service connection for hypertension 
secondary to service-connected cervical strain.  The Board 
finds that a VA examination is necessary in order to decide 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issue of service connection for 
back strain.

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.  After completing the 
examination and a review of the claims 
file, the examiner is asked to diagnose 
any current low back disability and to 
provide an opinion regarding whether it is 
at least as likely as not (50 percent or 
greater likelihood) that a current low 
back disability is related to the 
veteran's active duty service, including 
the complaints of back pain noted during 
the veteran's active duty service in 1969 
and during a period of annual training in 
1980.  The examiner is asked to provide a 
detailed rationale, with references to the 
record, for the opinion expressed.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
hypertension.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should indicate 
that such a review was conducted.  After 
completing the examination and a review of 
the claims file, the examiner should 
indicate whether hypertension is an 
appropriate diagnosis.  The examiner is 
asked to provide an opinion regarding 
whether hypertension is at least as likely 
as not (50 percent or greater likelihood) 
related to service-connected cervical 
strain.  The examiner is asked to provide 
a detailed rationale, with references to 
the record, for the opinion expressed. 

3.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford them an 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


